DETAILED ACTION
This is in response to Application # 17/536,743.  Claims 1-7 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 9, 12-13, and 15 of U.S. Patent No. 11,218,281. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of one another.  For comparison, see the table below.
Instant Application
US 11,218,281
1. A method performed by a wireless device for handling communication for the wireless device in a wireless communication network, wherein the method comprises: 

receiving, from a radio network node, an indication indicating application of a shift in frequency to uplink transmissions; and 

applying the shift in frequency to uplink transmissions transmitted by the wireless device, wherein the shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the wireless communication network or a shift in frequency to the subcarrier grid of the wireless communication network.

1. A method performed by a wireless device for handling communication for the wireless device in a second wireless communication network, wherein the second wireless communication network coexists with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network applies a first shift in frequency in uplink transmissions, wherein the method comprises: 

receiving from a radio network node, an indication indicating application of a second shift in frequency to uplink transmissions in case the second wireless communication network uses Frequency Division Duplex, FDD; and 

applying the second shift in frequency to uplink transmissions, wherein the second shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the second wireless communication network or a shift in frequency to the subcarrier grid of the second wireless communication network.
2. The method according to claim 1, wherein the wireless communication network uses frequency division duplexing.
3. The method according to claim 1, wherein applying the second shift in frequency to uplink transmissions comprises applying the second shift in frequency to uplink transmissions only in case the second wireless communication network uses FDD.
3. A method performed by a radio network node for enabling communication for a wireless device in a wireless communication network, wherein the method comprises: transmitting, to the wireless device, an indication indicating application of a shift in frequency to uplink transmissions transmitted by the wireless device, wherein the shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the wireless communication network, or a shift in frequency to the subcarrier grid of the wireless communication network.
6. A method performed by a radio network node for enabling communication for a wireless device in a second wireless communication network, wherein the second wireless communication network coexists with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network applies a first shift in frequency for uplink transmissions, wherein the method comprises: transmitting to the wireless device, an indication indicating application of a second shift in frequency to uplink transmissions in case the second wireless communication network uses frequency division duplex, FDD, wherein the second shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the second wireless communication network, or a shift in frequency to the subcarrier grid of the second wireless communication network.
4. The method according to claim 3, wherein the wireless communication network uses frequency division duplexing.
9. The method according to claim 6, further comprising determining whether the second wireless communication network uses frequency divisional duplex, FDD, or time division duplex, TDD.
5. The method according to claim 3, further comprising determining the shift to align the subcarrier grid for wireless communication network with a subcarrier grid for another wireless communication network, or align to subcarriers of the wireless communication network with subcarriers of another wireless communication network.
12. The method according to claim 11, wherein the second shift is determined to align the subcarrier grids for the first wireless communication network and the second wireless communication network, or align subcarriers of the second wireless communication network and the first wireless communication network.
6. A wireless device for handling communication for the wireless device in a wireless communication network, wherein the wireless device comprises processing circuitry configured to: receive, from a radio network node, an indication indicating application of a shift in frequency to uplink transmissions; and apply the shift in frequency to uplink transmissions transmitted by the wireless device, wherein the shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the wireless communication network or a shift in frequency to the subcarrier grid of the wireless communication network.
13. A wireless device for handling communication for the wireless device in a second wireless communication network, wherein the second wireless communication network is configured to coexist with a first wireless communication network on a same bandwidth in frequency, wherein the first wireless communication network is configured to apply a first shift in frequency in uplink transmissions, and wherein the wireless device comprises processing circuitry configured to: receive from a radio network node, an indication indicating application of a second shift in frequency to uplink transmissions in case the second wireless communication network uses frequency division duplex, FDD; and to apply the second shift in frequency to uplink transmissions, wherein the second shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the second wireless communication network or a shift in frequency to the subcarrier grid of the second wireless communication network.
7. The wireless device according to claim 6, wherein wireless communication network uses frequency division duplexing.
15. The wireless device according to claim 13, wherein the processing circuitry is configured to apply the second shift in frequency to uplink transmissions only in case the second wireless communication network uses FDD.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung: “LTE-NR Coexistence for UL”, R1-1703011, 3GPP TSG RAN WG1 Meeting # 88, Athens, Greece, Feb. 13-17, 2017 (included in IDS; hereafter Samsung) in view of Gaal (CN 110352581).

Regarding Claim 1,
Samsung teaches:
A method performed by a wireless device for handling communication for the wireless device in a wireless communication network, wherein the method comprises: 
applying the shift in frequency to uplink transmissions transmitted by the wireless device, wherein the shift defines a shift in frequency to a subcarrier relative to a subcarrier grid of the wireless communication network or a shift in frequency to the subcarrier grid of the wireless communication network [Samsung: Sec. 3.3; there could be 2 alternatives for NR subcarrier and RB grid for uplink, especially for 15KHz SCS (see Fig. 11); for Alt. 2, however, center of subcarrier is aligned with that of LTE; thus there will be marginal interference between LTE and NR if NR uses 15KHz SCS for this case; Sec. 2.1; in FDD, the LTE uplink subframes can be used by NR uplink; in Fig. 2, FDM based LTE-NR coexistence examples are shown; it is also possible that LTE can be operated within the NR bandwidth, as a reserved resource for NR system, as shown in the example of Alt. 2].

Samsung teaches that transmission of uplink essential signals/channels is controlled by the NW (not “always on”) and can occur in a time/frequency localized manner [Samsung: Sec. 2.2].  Moreover, at least for co-located LTE and NR base stations, study further resource allocation aspects for NR-PUSCH to facilitate handling FDM’ed NR and LTE [Samsung: Sec. 1].

However, Samsung does not explicitly teach an indication indicating application of a shift in frequency to uplink transmissions.

POSITA would have considered the teachings of Gaal for incorporation in Samsung for being in the same art area of providing for uplink/downlink communication channel grid.

Gaal teaches:
receiving, from a radio network node, an indication indicating application of a shift in frequency to uplink transmissions [Gaal: p. 14; FIG. 5 shows for sending (e.g., determining configuration parameter by the base station) for UL and/or DL channel gate; in one example, when transmitting one or more parameters at block 502, optionally at block 504, can send an indication for the frequency position of the uplink channel gate; p. 12; at block 406 determines the uplink channel grid, optionally at block 408, can determine the uplink channel gate is shifted in frequency relative to the conventional uplink channel grid; in one aspect, UL channel gate assembly 342 can be, for example, in conjunction with one or more processors 305, memory 302, communication module 340 and/or transceiver 370 to determine uplink channel gate is shifted in frequency relative to the conventional uplink channel grid; for example, in such as conventional communication technology such as LTE, UL channel grid may be on the frequency shifted half a pitch (e.g., substantially 7.5kHz, wherein in LTE, pitch is 15kHz), to avoid on the DC tone to be sent. in the low delay communication such as 5G NR technique to avoid DC tone may not be considered or to the technology, and therefore, the UL channel gate assembly 342 can be based on a similar shift in a conventional communication technology to determine the UL channel gate, to facilitate the UL channel grid aligned with the conventional UL channel gate (considering the pitch shift of the traditional communication technology); p. 4; in one example, at least on the same UL carrier for cell 5G in the NR and LTE, 5G NR, and LTE can be configured to be aligned in the pitch and/or resource block, which may be between the wireless communication technology to provide scheduling for improved interference management and resource utilization].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Samsung and Gaal in order to promote the uplink channel and the traditional communication technology in the uplink carrier coexist [Gaal: p. 3].

Regarding Claim 2,
wherein the wireless communication network uses frequency division duplexing [Samsung: Sec. 2.1; for LTE-NR coexistence, semi-static partition (TDM/FDM) is a straightforward approach that was widely considered; in FDD, the LTE uplink subframes can be used by NR uplink].

Regarding Claims 3-4, which recites a method performed by a radio network node  having the same claim limitations as those in claims 1-2 above, the same rationale of rejection as presented in claims 1-2 is applicable.

Regarding Claim 5,
further comprising determining the shift to align the subcarrier grid for wireless communication network with a subcarrier grid for another wireless communication network, or align to subcarriers of the wireless communication network with subcarriers of another wireless communication network [Samsung: Sec. 3.3; there could be 2 alternatives for NR subcarrier and RB grid for uplink, especially for 15KHz SCS (see Fig. 11); for Alt. 2, however, center of subcarrier is aligned with that of LTE; thus there will be marginal interference between LTE and NR if NR uses 15KHz SCS for this case].

Regarding Claims 6-7, which recites a wireless device for handling communication for the wireless device in a wireless communication network having the same claim limitations as those in claims 1-2 above, the same rationale of rejection as presented in claims 1-2 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2014/0098761) teaches that he type A PRACH resource may occupy consecutive 6 RBs in the selected set of UL subframes, while the type B PRACH resource may be configured with consecutive 6 RBs in a non-overlapped frequency location in the same set of UL subframes [0258].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468